Citation Nr: 1721503	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected right knee degenerative joint disease (DJD).

2.  Entitlement to service connection for a vision loss disability, claimed as secondary to diabetes.

3.  Entitlement to service connection for a thigh disability, claimed as secondary to right knee DJD.

4.  Entitlement to service connection for a hip disability, claimed as secondary to right knee DJD.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a peripheral vestibular disorder, associated with tinnitus, and previously claimed as dizziness.

7.  Entitlement to service connection for headaches, associated with tinnitus.

8.  Entitlement to a compensable rating for pseudofolliculitis barbae.

9.  Entitlement to an initial rating in excess of 10 percent for right knee DJD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to August 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Atlanta, Georgia.  In January 2016, the Veteran was scheduled to present testimony at a Board central office hearing, but did not appear.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).  These matters were previously remanded by the Board in March 2016 by another Veterans Law Judge (VLJ); it is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran failed to report to July 2016 VA examinations scheduled in conjunction with these appeals.  However, a report of general information later that month indicates the Veteran called to reschedule those appointments because he had been ill at the time.  Thus, they must be rescheduled.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for ALL the disabilities on appeal.

2. Then, arrange for the Veteran to be examined by an ear, nose, and throat (ENT) specialist to determine the nature and likely cause of his tinnitus and peripheral vestibular disorder.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is the Veteran's tinnitus AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to his military service, to include hazardous noise exposure therein?

b. Does the Veteran have a peripheral vestibular disorder or other disability manifested by dizziness?  If so, is such disability AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) either: 

i. related to the Veteran's service, to include noise exposure therein; or 

ii. CAUSED OR AGGRAVATED BY any of his service-connected disabilities?  (aggravation means the condition increased in severity beyond its natural progression)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely cause of his headaches.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran have a current headache disability?  If so, is such disability AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) either: 

i. related to his military service; or

ii. CAUSED OR AGGRAVATED BY any of his service-connected disabilities?  (aggravation means the condition increased in severity beyond its natural progression)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely cause of his alleged hip and thigh disabilities as well as the current severity of his right knee DJD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each hip or thigh disability entity found.

b. For each hip or thigh disability entity diagnosed, please opine if it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is CAUSED OR AGGRAVATED BY the Veteran's service-connected right knee DJD (aggravation means the condition increased in severity beyond its natural progression).

The examiner must also describe all pertinent findings and features of the Veteran's right knee DJD to allow for application of the relevant rating criteria.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint (if applicable).  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. 

The examiner is also asked to comment on the expected impact of the Veteran's right knee DJD on the Veteran's ability to perform certain types of work and activities of daily living.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by an endocrinologist to determine the nature and likely cause of his diabetes mellitus and allegedly associated vision loss.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is the Veteran's diabetes AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to the Veteran's military service?

b. Is the Veteran's diabetes AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) CAUSED OR AGGRAVATED BY any of his service-connected disabilities?

c. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's diabetes is CAUSED OR AGGRAVATED BY his service-connected right knee DJD, to include as a result of impediment to exercise leading to excessive weight gain?

d. Does the Veteran have a current vision or other ocular disability productive of vision loss?  If so, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is CAUSED OR AGGRAVATED BY the Veteran's diabetes mellitus?

(aggravation means the condition increased in severity beyond its natural progression)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by a dermatologist to determine the nature and likely cause of his pseudofolliculitis barbae.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all findings and features of the Veteran's pseudofolliculitis barbae in sufficient detail to allow for application of the relevant rating criteria, to specifically include the extent and areas of affected skin.  The examiner should also comment on the expected impact that such disability would have on the Veteran's ability to perform certain types of work or daily activities.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

